Citation Nr: 1042640	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-28 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to February 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This issue was initially presented to the Board in April 2010, at 
which time it was remanded for additional development.  The 
appeal has now been returned to the Board.  To the extent 
possible, the required development has been completed and this 
case is appropriately before the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic disorder of the low back did not manifest during 
service or to a compensable degree within a year thereafter; 
pathology of the low back was not identified until many years 
post-service.  

2.  A current disorder of the low back is unrelated to service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by 
service, or manifested to a compensable degree within a year 
thereafter.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a low back disorder.  
Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2010).  

However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be awarded 
for certain disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of time 
following service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

	In the present case, service treatment records reflect a report 
by the Veteran of back pain in July 1958.  He stated a sergeant 
kicked him in the leg, resulting in back pain.  He was given 
medication, told to apply heat to his back, and was returned to 
duty.  No diagnosis was given at that time.  Thereafter, the 
service treatment records contain no additional complaints of, 
treatment for, or a diagnosis related to the low back.  
	
	At the time of discharge, the clinical evaluation of his low back 
was normal, according to his January 1960 service separation 
examination.  On his concurrent report of medical history, the 
Veteran denied any history of bone, joint, or other deformity.  
While he was treated on one occasion for back pain, no diagnosis 
was rendered at that time, and no chronic disability was noted at 
service separation.  Therefore, the Board finds that no chronic 
low back disorder was noted during service.  
	
	Subsequently, post-service evidence does not reflect 
symptomatology of the low back for many years after service 
discharge.  Specifically, in March 1975, the Veteran was seen for 
dislocation of the right shoulder.  A general medical examination 
was afforded him at that time, and evaluation of the back 
indicated no indication of abnormality, and 90+ degrees of 
flexion.  No disorder of the low back was diagnosed at that time.  
	
	Private hospitalization records dated in 1981 indicated that his 
spine was again within normal limits on examination in January 
1981.  A June 1985 prison medical assessment reflected the 
Veteran had "old multiple injuries," but provided no additional 
information regarding etiology or dates of onset of these 
injuries.  
	
	On private examination in January 1990, the Veteran was seen for 
low back pain, and X-rays of the lumbosacral spine confirmed a 
Grade I spondylolisthesis at L5-S1.  This diagnosis was confirmed 
in January 1991.  A July 1991 treatment summary also noted mild 
degenerative changes of the lumbosacral spine.  
	
	A July 1991 university medical center intake report reflects the 
Veteran's self-reported history of back pain since September 
1986, dating the onset to nearly three decades after service, 
with no specific injury identified.  In August 1992 on private 
examination, he was tender over the paraspinal muscles of the 
back.  A Grade I spondylolisthesis was again diagnosed at that 
time.  
	
	Private medical records dated in August 1992 and February 1993 
confirm low back pain, but do not contain a diagnosis or date of 
onset.  1991 VA clinical treatment records reflect the Veteran's 
complaints of chronic low back pain, for which he used a TENS 
unit and requested a back brace.  
	
	He was seen by a private examiner in October 2006, at which time 
unspecified degenerative joint disease was diagnosed.  His 
history of a Grade I spondylolisthesis with degenerative joint 
disease and arthropathy of the lumbosacral spine was also noted.  
A private physician suggested the Veteran's "aches and pains" 
were the result of "years as a paratrooper in the military."  
	
	According to the Veteran's June 2004 claim, his low back disorder 
dates to 1978.  Based on the above, the Board notes that the 
Veteran was without an orthopedic disability of the low back for 
over 25 years after service separation, as the record does not 
contain competent evidence of, or reflect treatment for, a 
disability of the low back between service separation in 1960 and 
his initial diagnosis of spondylolisthesis of the lumbosacral 
spine in 1990.  Of note, his low back was reported to be normal 
on several occasions following service but prior to the initial 
1990 diagnosis.  
	
In this decision, the Board has considered the lay evidence as it 
pertains to the issue.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim and in 
recent statements, the Veteran has asserted that his symptoms of 
a low back disorder have been continuous since service.  He 
asserts that he continued to experience symptoms relating to the 
back after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of a low back 
disorder after service separation.  Further, the Board concludes 
that his assertion of continued symptomatology since active 
service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of a low back disorder since active service 
is inconsistent with the other lay and medical evidence of 
record.  Indeed, while he now asserts that his disorder began in 
service, in the more contemporaneous medical history he gave at 
the service separation examination, he denied any history or 
complaints of symptoms of a chronic low back disorder.  

Specifically, the service separation examination report reflects 
that the Veteran was examined and his spine was found to be 
clinically normal.  His in-service history of symptoms at the 
time of service separation is more contemporaneous to service, so 
is of more probative value than the more recent assertions made 
many years after service separation.  See Harvey v. Brown, 6 Vet. 
App. 390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect 
complaints or treatment related to a low back disorder for nearly 
three decades following active service.  The Board emphasizes the 
multi-year gap between discharge from active duty service (1960) 
and initial reported symptoms related to a low back disorder in 
1990 (a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Even assuming his self-reported history of low back complaints as 
early as September 1986, this is still 26 years after separation 
and too remote in time to support a finding of continuity of 
symptomatology.

Further, the Board notes that the Veteran sought treatment for 
several medical complaints since discharge from service, 
including the right shoulder and other undefined injuries.  
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported complaints 
related to the low back.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).

The Veteran did not claim that symptoms of his low back disorder 
began in service until he filed his current VA disability 
compensation claim.  Such statements made for VA disability 
compensation purposes are of lesser probative value than his 
previous more contemporaneous in-service histories, and his 
previous statements made for treatment purposes.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider whether 
self-interest may be a factor in making such statements); 

In addition, during the recent VA compensation claim, the Veteran 
reported the onset of symptoms to different times.  Specifically, 
on the service connection claim he reports the onset of symptoms 
in service but in a medical intake he self-reported an onset of 
back pain in the 1980s.  

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, his previous statements made for treatment 
purposes, his own previous histories of onset of symptoms given 
after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back disorder to active duty, despite his contentions to the 
contrary.  
	
	In support of his claim, the Veteran has submitted a private 
October 2006 treatment report which suggested that his 
degenerative joint disease of the low back was related to his 
airborne training during service.  The Board concedes that he 
participated in airborne training during service, as his receipt 
of the Parachutist Badge is noted on his DD-214.  
	
	However, the Board also observes that this opinion was based 
solely on the Veteran's self-reported medical history, and not on 
any independent review of the medical record.  The Board is not 
obligated to accept medical opinions premised on a veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 
113 (1995).  
	
	Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the 
proposition that Board may not disregard a medical opinion solely 
on the rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 458, 
460 (1993) (Board may reject medical opinion based on facts 
provided by the veteran previously found to be inaccurate); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to 
accept uncorroborated account of veteran's medical history but 
must assess the credibility and weight of the evidence provided 
by the veteran rejecting it).  
	
	In the present case, the Veteran's service treatment records 
reflect a single complaint of low back pain made in July 1958, as 
already noted above.  The Board observes that a diagnosis of a 
low back disorder was not rendered at that time.  Thereafter, his 
low back was negative for abnormality at the time of service 
separation.  
	
	Additionally, also noted above, he did not report a low back 
disorder for many years after service.  Because the medical 
examiner who offered the October 2006 opinion did not have access 
to this information, the Board finds that opinion to be of little 
probative value, based as it is on an inaccurate premise of in-
service disease or injury to the low back.  
	
	There is no indication the private examiner had access to the 
Veteran's service treatment records or post-service records, 
which would reflect such relevant information as the presence or 
absence of any in-service low back injuries or disorders, the 
Veteran's length of service as a paratrooper, and any post-
service orthopedic injuries or disorders.  Thus, the 
preponderance of the evidence is against a finding that a low 
back disorder was incurred during service or within a year 
thereafter.  
	
	As will be discussed in greater detail below, VA attempted to 
schedule the Veteran for an orthopedic examination to determine 
the etiology of any current low back disorder, but he declined to 
report for such examination.  Thus, any favorable evidence which 
may have been generated by such an examination may not be 
considered at this time.  
	
The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, 
degenerative joint disease and a low back disorder are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, as codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the 
reasons to be discussed below, the Board finds that VA has 
satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In a July 2004 letter, he 
was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  

While he was not explicitly provided the general criteria for the 
assignment of an effective date and initial rating, such a notice 
error is rendered moot by the denial of the service connection 
claim.  Id.  In subsequent supplemental statements of the case 
and a May 2010 letter, the Veteran was further advised of the 
information and evidence necessary to substantiate the claim, as 
well as the evidence also received by VA.  

The Board notes that, in the present case, initial notice was 
issued prior to the January 2005 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the Veteran in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the claims 
files.  The RO has obtained the service treatment records, as 
well as pertinent VA and non-VA medical records.  

VA attempted to obtain relevant medical records from the Social 
Security Administration (SSA); however, in a December 2008 
letter, the SSA stated no such records were available.  The Board 
is not aware, and he has not suggested the existence of, any 
additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted 
and/or medical opinion obtained with respect to the Veteran's 
service connection claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  
However, the Board previously remanded this appeal in April 2010 
for such an examination, and he refused to report for 
examination.  He also indicated an unwillingness to report for 
future examinations.  

The Court has held that "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a veteran fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  

When the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim shall 
be denied.  38 C.F.R. §§ 3.655(a)-(b) (2010).  In view of the 
foregoing, the Board concludes that there is no further duty on 
the part of VA to attempt to provide another examination or 
medical opinion.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

In any event, he has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of VA's notices or 
other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a chronic low back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


